UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
ORLANDO ORTIZ,
                    Petitioner,
                                                MEMORANDUM AND ORDER
           -against-                            18-CV-4407(JS)

CHRISTOPHER MILLER,

                    Respondent.
-----------------------------------X
APPEARANCES
For Petitioner:     Orlando Ortiz, pro se
                    #15-A-2062
                    Great Meadow Correctional Facility
                    P.O. Box 51
                    Comstock, New York 12821

For Respondent:        Andrea M. DiGregorio, Esq.
                       Nassau County District Attorney’s Office
                       262 Old Country Road
                       Mineola, New York 11501

SEYBERT, District Judge:

           Pending before the Court is pro se petitioner Orlando

Ortiz’s   (“Petitioner”)   Petition   for   a    writ   of   habeas   corpus

pursuant to 28 U.S.C. § 2254.    He raises five issues: (1) that the

prosecution failed to disprove his justification defense beyond a

reasonable doubt; (2) that the trial court erred in failing to

provide a jury charge for a     lesser included offense; (3) that a

missing witness charge was improperly given; (4) that he was

entitled to a hearing related to allegations of juror misconduct;

and (5) that the imposed sentence was harsh and excessive.               For

the following reasons, the Petition is DENIED in its entirety.
                                        BACKGROUND

I.    The Offense Conduct

              On    December      23,    2013,    at   approximately    6:00    P.M.,

Richard Baccus (“Baccus”) went to Ay Caramba Restaurant (the

“Restaurant”), on West Merrick Road in Nassau County, New York.

(Tr. 1280:8-1281:21.) 1           Baccus lived close to the Restaurant and

would frequent the location a few times per week, this time

bringing a Christmas tree to give to the Restaurant. (Tr. 1281:19-

1283:1.)      After Baccus arrived, Petitioner, Petitioner’s brother

Reynaldo      Ortiz,       and   Deo     Singh    (“Singh”)    also   came     to   the

Restaurant;        Elvis    Hernandez      (“Hernandez”)      was   working    at   the

Restaurant that night.             (Tr. 1082:25-1086:1; 1280:8-17; 1284:5-

1284:20.)     At approximately 11:45 P.M. Hernandez noticed a verbal

dispute began between the aforementioned patrons, which eventually

turned physical.           (Tr. 1287:24-1289:2.)         According to Singh, the

argument was mainly between Baccus and Petitioner, and it was about

Baccus claiming he was security and carried a badge. (Tr. 1092:19-

1094:15.)     At one point, Hernandez had to break up the fight, which

appeared to be between Petitioner and his brother against Baccus,

and   asked    Baccus      to    leave    the    establishment.       (Tr.    1289:21-


1 Transcripts can be found on the docket as follows: Hearing
Transcript pp. 1-488, D.E. 11-1; 10/27 Trial Transcript pp. 1-
625, D.E. 11-3; 11/17 Trial Transcript pp. 626-1276, D.E. 11-4;
11/25 Trial Transcript pp. 1277-1964, D.E. 13; 12/8 Trial
Transcript pp. 1965-2682, D.E. 12-1; 12/17 Trial Transcript pp.
2683-3022, D.E. 12-2; Sentencing Transcript 11-2.
                                             2
1290:22.)      Baccus     left   and   was     followed    outside    by   Singh,

Petitioner, and Petitioner’s brother.            (Tr. 1290:23-1291:9.)

            Once in the parking lot of the Restaurant, Petitioner

and Baccus continued arguing.               (Tr. 1096:23-1097:16, 1290:23-

1293:9.)    Hernandez observed approximately fifteen minutes of more

arguing, Baccus then walked to his car and got into the driver’s

seat   of   his    car.      (Tr.      1099:9-1099:18;      1294:11-1294:14.)

Petitioner then approached the driver’s side of Baccus’ car,

carrying a revolver in his waistband, and fired multiple gunshots

into the car at Baccus.          (Tr. 1099:19-1100:12; 1294:16-1295:21.)

Petitioner then placed the revolver back into his waistband, walked

away from the location, and his brother went after him.                      (Tr.

1297:25-1298:9.)

            Both   Hernandez     and   Singh    witnessed    the     shooting   of

Baccus, Singh standing approximately four to five feet away from

the incident and Hernandez watching from inside the establishment.

(Tr.   1099:19-1100:14;      1292:6-12;       1293:4-12;    1294:11-1295:19.)

Once Petitioner and his brother left the location, Hernandez went

out to the parking lot and saw Baccus in the driver’s seat of the

car with blood on his face.         (Tr. 1298:24-1299:4.)          Following the

incident, Singh called the police from his cellular phone.                  (Tr.

1101:2-1101:11.)        Neither Hernandez or Singh saw Baccus with

anything in his hands during the incident and Singh never heard



                                        3
Baccus make any threats to Petitioner.           (Tr. 1102:11-1102:23;

1296:19-1296:21.)

           Following Singh’s 911 call, multiple members of law

enforcement responded to the scene, where they found Baccus slumped

over, deceased, in the driver’s seat of the car, with multiple

gunshot wounds to the left side of his head.        (Tr. 648:2-652:17;

694:7-698:22.)    In addition, Ambulance Medical Technicians who

responded to the scene, observed Baccus deceased in the driver’s

seat of the car, with bullet wounds to his head, and with his left

hand underneath his leg and a flashlight in that hand.                 (Tr.

831:12-832:4; 837:9-844:2.)    Baccus was removed from the car and

taken to the Nassau County Medical Center morgue.             (Tr. 946:12-

946:17.)

           Members of law enforcement searched the car Baccus was

in and recovered the flashlight from the driver’s side seat.           (Tr.

947:17-948:9;    948:25-949:15.)       In   addition,   law    enforcement

searched Baccus’ body and recovered a badge from his jacket pocket.

(Tr.   1426:20-1427:7.)     Upon   further     investigation,     it    was

determined that the badge was fake.          (Tr. 1427:8-1428:4.)       No

firearm or ballistics evidence was recovered from the scene.           (Tr.

999:7-999:23.) Following an autopsy performed by the Nassau County

Medical Examiner’s Office, eight bullets and one bullet fragment

were removed from Baccus’ head. (Tr. 1429:2-1429:15.) The autopsy



                                   4
confirmed that any of the nine shots fired could have caused the

death of Baccus.     (Tr. 1580:13-1581:3.)

            From interviewing witnesses and gathering evidence, law

enforcement learned Petitioner’s identity.          They obtained cell

site records mapping the location of Petitioner’s cellular phone,

revealing that Petitioner’s phone was in Delaware.           (Tr. 1239:10-

1263:21.)   Ultimately, law enforcement learned that Petitioner had

returned to Nassau County and on December 30, 2013, Petitioner was

arrested at 550 Sunrise Highway, Baldwin, New York.          (Tr. 1625:4-

1635:8.)

            Upon arrest, Petitioner was transported to the homicide

squad,    during   transport   Petitioner   was   provided    his   Miranda

warnings, following which Petitioner stated that his family was in

danger.    He subsequently requested to speak to an attorney when he

was in the interview room at the precinct.        (Tr. 1816:8-1821:20.)

The next day, though Petitioner had stated that he wished he had

an attorney, Petitioner informed law enforcement that Baccus was

a bad news guy, had threatened him and flashed around a badge, and

expressed continued concern for the safety of his family.             (Tr.

1826:13-1827:22.)      Members   of   law   enforcement   confirmed   that

Petitioner did not have a permit to carry a firearm.         (Tr. 1830:14-

1832:3.)




                                      5
II.    The Suppression Hearing and the Trial

              From   October     14,     2014    through   October    22,   2014,    a

suppression hearing was held in New York Supreme Court, Nassau

County, during which the hearing court heard testimony from law

enforcement       witnesses     to   resolve      evidentiary    issues     prior   to

trial.      (See Hr’g Tr.)

              Petitioner’s jury trial began on October 27, 2014 in

Supreme Court, Nassau County.             At trial, the prosecution presented

the testimony of numerous law enforcement witnesses involved in

the investigation of this matter, as well as expert witnesses and

civilian      eyewitnesses       Singh      and     Hernandez.         (See    Trial

Transcripts.)           In   addition,    the    prosecution     introduced    video

surveillance obtained from Ay Caramba Restaurant that captured

portions     of   the    incident.        (Tr.    1006:3-1021:5.) 2       After     the

prosecution’s case, defense counsel put on a case calling Det.

Michael Carey, law enforcement witness, and Petitioner to testify

on    his   own    behalf.       (Tr.     2131:25-2589:16.)           According     to

Petitioner’s testimony, on the incident date he went to Ay Caramba

Restaurant to spend time with his brother, planning to head to

work that evening at the MJ Harlem AMC Theatres.                     (Tr. 2247:16-

2248:13; 2256:1-2256:15.)            Petitioner stated that he was carrying

a firearm on his hip while at the establishment because he was


2 The Court notes that pages 1007-08 are missing from the filed
Transcript at D.E. 11-4.
                                           6
working late at night and the security was not very good.                              (Tr.

2272:6-2272:23.)              Petitioner         stated       that     while      at    the

establishment       Singh     introduced         him    to   Baccus.      (Tr.    2258:6-

2258:21.)      Petitioner stated that he engaged in a conversation

with Baccus, and Baccus told him that he was a U.S. Marshal, that

he was at Ay Caramba working security, and that he had a badge

that he      showed   him.          (Tr.   2259:9-2260:10.)            Petitioner      then

observed     Baccus    become       increasingly         aggressive,      fighting     with

patrons, including Singh, and Petitioner tried to calm Baccus down.

(Tr. 2265:9-2268:9.)            Petitioner testified that Baccus became

physical with him, grabbed his arm and then sliced his brother’s

finger, repeatedly stating “let’s fight” to the patrons.                               (Tr.

2271:17-2271:23.)             The     fighting         continued,    in    that    Baccus

continued to verbally argue, and stated that he was carrying a

firearm.     (Tr. 2277:11-2278:9.)            Petitioner stated that Hernandez

kicked Baccus out of the establishment, and Baccus continued to

say   that    the     fight    was     not    over.          (Tr.    2280:14-2281:22.)

Petitioner and Baccus exited the Restaurant.                        Eventually, Baccus

entered the driver’s seat of the car he drove to the establishment

and Petitioner approached the car to try to calm Baccus down.                          (Tr.

2288:3-2298:11.)        When Petitioner approached the car window, his

brother was standing behind him, he alleged that Baccus pointed a

gun at him and Petitioner believed Baccus was going to kill him or

his brother.        (Tr. 2299:2-2302:23.)                Petitioner testified that

                                             7
Baccus stated he was going to kill him, while pointing the gun at

him, so Petitioner fired his gun at Baccus. (Tr. 2303:14-2304:22.)

After he fired his gun, Petitioner got into his car and drove away,

throwing    his   gun   into    a     trashcan.    (Tr.   2311:12-2311:25.)

Petitioner stated that to protect the safety of his family he drove

until he reached the state of Delaware but returned home the next

day.    (Tr. 2312:22-2313:13.)

            Following the defense case, the Government re-called a

member of law enforcement to testify and then rested.                   (Tr.

2656:20-2662:2.)        Defense counsel and the Government provided

their    summations,    the    jury    received   instructions,   and   jury

deliberations commenced.       (Tr. 2712:23-2913:23.)

            On December 22, 2014, the jury found Petitioner guilty

of Manslaughter in the First Degree and Criminal Possession of a

Weapon in the Second Degree, and he was acquitted of Murder in the

Second Degree.    (Tr. 3012:3-3012:24.)

III. The Post-Verdict Motion

            On January 12, 2015, Petitioner, through counsel, filed

a motion to set aside his verdict, pursuant to N.Y. C.P.L. § 330.30,

based on allegations of juror misconduct, claiming the misconduct

deprived him a fair trial.             (See Mot. to Set Aside Verdict.) 3

These allegations were based on information from an affidavit from


3 The Motion to Set Aside Verdict can be found at D.E. 10-2 at ECF
pp. 86-88 and continues at D.E. 10-3 at ECF pp. 1-26.
                                         8
Juror Perkins (See Perkins Aff., D.E. 10-3, at ECF pp. 20-21), an

affidavit from Juror McCauley (See McMauley Aff., D.E. 10-4, at

ECF pp. 12-13), and statements made by Juror Greenberg to the press

(See Newsday Articles, D.E. 10-3, at ECF pp. 23-25.)                The Perkins

Affidavit indicated the following: (1) that some of the jurors

“would come straight out of the court room right after we finished

listening to testimony and come into the hallway even before we

got into the jury room and started discussing the case and making

comments about the defense attorneys” including criticisms of the

way the defense attorneys spoke, dressed, and the style of cross-

examination   (Perkins    Aff.      ¶   4);   (2)   that   though    the   court

instructed the jury not to zoom in on the video surveillance during

deliberations,   one     of   the       jurors   with   technical     expertise

attempted to do so, but was unsuccessful (Perkins Aff. ¶ 9); and

(3) that a group of jurors “contended that none of the prosecution

witnesses were believable and that they were all lying and/or were

not credible” though they ultimately voted for a guilty verdict

(Perkins Aff. ¶ 10).     The McCauley Affidavit raised the following:

(1) that an alternate juror, prior to deliberations, stated that

Petitioner “was guilty because he had no business with the gun

since it was unlawful”; (2) that upon hearing Petitioner testifying

about “[b]ro time” regarding spending time with his brother, jurors

were joking about it; (3) a group of jurors were referred to as

“team prosecution”; and (4) that all jurors “reached a point where

                                         9
we felt that the witnesses who testified were not credible.”

(McCauley Aff. at ECF p. 12.)    Finally, Juror Greenberg stated to

the media that during deliberations the jurors engaged in a re-

enactment of the incident.    (Newsday Articles at 24.)

          The Supreme Court of the State of New York, Nassau

County, denied the motion to set aside the verdict on May 11, 2015,

addressing each of Petitioner’s allegations and rejecting them in

turn.   (See Court Order Denying Mot. to Set Aside Verdict, D.E.

10-4, at ECF pp. 46-58.)     The court, in pertinent part, held the

following:

          Here, none of the alleged jury misconduct
          warrants setting aside the verdict, or even
          granting a hearing on the defendant’s motion.
          The allegations of misconduct that the
          defendant presses most forcefully – that of
          juror bias and premature deliberations – are
          largely conclusory, and thus unsupported with
          any     factual     allegations     describing
          specifically what the jurors are supposed to
          have done wrong. Other allegations – such as
          comments disparaging defense counsel – if
          true, are distasteful, but not beyond the pale
          of juror conduct witnessed in other cases
          which the courts have rightly found did not
          rise to the level of ‘improper conduct . . .
          which may have affected a substantial right of
          the defendant.’ [ ] Finally, some of the
          allegations – such as the jury room re-
          enactment of the shooting or the claim that
          some jurors, deemed “team prosecution” by one
          of their fellows, tried to persuade the others
          of the defendant’s guilt – are not improper at
          all.

(See Court Order Denying Mot. to Set Aside Verdict at ECF p. 47

(quoting N.Y. C.P.L. § 330.30(2)).

                                 10
IV.   The Sentencing

             On May 8, 2015, Petitioner was sentenced by the court.

(See S. Tr.)       The Government requested a term of twenty-five years

of incarceration on the manslaughter charge to run concurrent with

fifteen years on the criminal possession of a weapon charge.                  (S.

Tr. 11:1-11:8.)         Defense counsel asked the court to sentence

Petitioner to concurrent terms and for both terms to be reasonable.

(S. Tr. 16:22-17:13.)           The court sentenced Petitioner to twenty-

five years on the manslaughter charge to run consecutive to a term

of ten years on the criminal possession of a weapon charge, with

a total imprisonment term of thirty-five years.                 (S. Tr. 18:10-

18:22.)

V.    The Appeal

             On October 24, 2015, Petitioner appealed his conviction

and sentence to the Second Department of the New York State

Appellate Division.        On direct appeal, Petitioner argued that: (1)

the   Government       failed    to   disprove   Petitioner’s    justification

defense beyond a reasonable doubt at trial; (2) the trial court

erred   by   not    providing     a   lesser   included    offense   charge    for

Manslaughter in the Second Degree; (3) the missing witness charge

requested by the Government was issued in error; (4) he was

entitled     to    a   hearing    regarding      the   allegations    of   juror

misconduct; and (5) his sentence was harsh and excessive.                     (See

App. Div. Br., D.E. 10-1, at ECF pp. 4-62.)               The Second Department

                                         11
held that “the judgment is modified, as a matter of discretion in

the interest of justice, by providing that the sentences imposed

shall    run    concurrently    with    each    other;    as    so   modified,   the

judgment is affirmed.”         People v. Ortiz, 151 A.D.3d 754, 755, 57

N.Y.S.2d 183, 184 (2d Dep’t 2017).              First, the Second Department

found that “[v]iewing the evidence in the light most favorable to

the prosecution . . . it was legally sufficient to disprove the

defendant’s justification defense beyond a reasonable doubt.”                    Id.

(internal       citations   omitted).         Regarding   the    lesser   included

offense claim, the Second Department held that “[t]here was no

reasonable view of the evidence which would support a finding that

the defendant fired nine shots into the unarmed victim’s head

without, at least, the intent to cause serious physical injury.”

Id. at 755, 57 N.Y.S.3d at 185 (internal citations omitted).                      As

to the missing witness charge, the Second Department found that

the trial court “providently exercised its discretion in granting

the People’s motion for a missing witness charge.”                   Id. (internal

citations omitted).         In addition, the Second Department found that

the     trial    court   “properly      denied,    without       a   hearing,    the

defendant’s motion to set aside the verdict pursuant to C.P.L.

330.30, based upon juror misconduct.”              Id. at 755-56, 57 N.Y.S.3d

at 185 (internal citations omitted).              Finally, the court modified

the sentence, changing the sentences from running consecutively to

running concurrently.         Id.

                                         12
          Petitioner sought leave to appeal to the New York Court

of Appeals, which was denied on August 15, 2017. 4       People v. Ortiz,

29 N.Y.3d 1131, 86 N.E.3d 573, 64 N.Y.S.3d 681 (2017).                This

Petition followed.

                               DISCUSSION

          The   Court   will   first    address   the   applicable   legal

standard before turning to the merits of the Petition.

I. The Legal Standard

          Congress enacted the Antiterrorism and Effective Death

Penalty Act (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214 (1996),

to restrict “the power of federal courts to grant writs of habeas

corpus to state prisoners.”      Williams v. Taylor, 529 U.S. 362,

399, 120 S. Ct. 1495, 1516, 146 L. Ed. 2d 389 (2000).            A state

prisoner seeking habeas corpus relief under Section 2254 must show

that he is “in custody in violation of the Constitution or laws or

treaties of the United States.”         28 U.S.C. § 2254(a).     Section

2254, as amended by AEDPA, provides, in part, that:

          (d) An application for a writ of habeas corpus
          on behalf of a person in custody pursuant to
          the judgment of a State court shall not be
          granted with respect to any claims that was
          not adjudicated on the merits in State court


4 The Court notes that in Petitioner’s application for leave to
appeal to the New York Court of Appeals, he stated that he was
seeking review of Points I through III of his appeal, which
represent the justification defense claim, the lesser included
defense claim, and the missing witness charge claim. (See Appl.
for Leave to Appeal, D.E. 10-2, at ECF pp. 77-80.)
                                   13
          proceedings unless the adjudication of the
          claim –
          (1) resulted in a decision that was contrary
          to, or involved an unreasonable application
          of, clearly established [f]ederal law, as
          determined by the Supreme Court of the United
          States.

28 U.S.C. § 2254.    AEDPA established a deferential standard of

relief, seeking to “avoid[ ] unnecessarily ‘disturbing the State’s

significant interest in repose for concluded litigation, denying

society the right to punish some admitted offenders, and intruding

on state sovereignty to a degree matched by few exercises of

federal judicial authority.’”    Virginia v. LeBlanc, 137 S. Ct.

1726, 1729, 198 L. Ed. 2d 186 (2017) (quoting Harrington v.

Richter, 562 U.S. 86, 103, 131 S. Ct. 770, 787, 178 L. Ed. 2d 624

(2011)) (brackets omitted).   Accordingly, a habeas corpus petition

is not a vehicle to relitigate every issue previously determined

in state court.   Herrara v. Collins, 506 U.S. 390, 401, 113 S. Ct.

853, 861, 122 L. Ed. 2d 203 (1993).    Ultimately, “the petitioner

bears the burden of proving by a preponderance of the evidence

that his constitutional rights have been violated.”       Jones v.

Vacco, 126 F.3d 408, 415 (2d Cir. 1997); see also Hawkins v.

Costello, 460 F.3d 238, 246 (2d Cir. 2006).

          Therefore, a federal court may not grant a writ of habeas

corpus unless the state court’s adjudication of the claim either:

“(1) resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established [f]ederal law, as

                                 14
determined by the Supreme Court of the United States, or (2)

resulted    in    a   decision   that    was    based   on   an   unreasonable

determination of the facts in light of the evidence presented in

the State court proceeding.”           28 U.S.C. § 2254(d).       The Supreme

Court has construed AEDPA “to give independent meaning to ‘contrary

[to] and ‘unreasonable.’”        Jones v. Stinson, 229 F.3d 112, 119 (2d

Cir. 2000).       A state court’s decision is “contrary to” clearly

established federal law if “the state court arrives at a conclusion

opposite to that reached by [the Supreme] Court on a question of

law or if the state court decides a case different than [the

Supreme] Court has on a set of materially indistinguishable facts.”

Williams, 529 U.S. at 412-13, 120 S. Ct. at 1523.                  A decision

involves    “an   unreasonable    application”     of   clearly   established

federal law when a state court “identifies the correct governing

legal    principle      from   [the     Supreme]   Court’s    decisions   but

unreasonably applies that principle to the facts of the prisoner’s

case.”     Id. at 413, 120 S. Ct. at 1523.          This standard does not

require that all reasonable jurists agree that the state court was

wrong;   rather,      the   standard   “falls   somewhere    between   ‘merely

erroneous and unreasonable to all reasonable jurists.’”                Jones,

229 F.3d at 119 (quoting Francis S. v. Stone, 221 F.3d 100, 109

(2d Cir. 2000)).        AEDPA “‘imposes a highly deferential standard

for evaluating state-court rulings and demands that state-court

decisions be given the benefit of the doubt.’”               Jones v. Murphy,

                                        15
694 F.3d 225, 234 (2d Cir. 2012) (quoting Hardy v. Cross, 565 U.S.

65, 66, 132 S. Ct. 490, 491, 181 L. Ed. 2d 468 (2011)).                     Section

2254(d), as amended by AEDPA, “stops short of imposing a complete

bar on federal-court relitigation of claims already rejected in

state proceedings.”       Harrington, 562 U.S. at 102, 131 S. Ct. at

786.

            Assuming that a petitioner’s claims are cognizable on

habeas review, a petitioner must exhaust state court remedies

before coming to federal court. Exhaustion of state court remedies

requires that a petitioner fairly present the claim in state court,

allowing the state court the “‘opportunity to pass upon and correct

alleged violations of its prisoners’ federal rights.’” See Jackson

v. Edwards, 404 F.3d 612, 619 (2d Cir. 2005) (quoting Picard v.

Connor, 404 U.S. 270, 275, 92 S. Ct. 509, 512, 30 L. Ed. 2d 438

(1971)).     “A petitioner has ‘fairly presented’ his claim only if

he has ‘informed the state court of both the factual and the legal

premises of the claim he asserts in federal court.’”                       Jones v.

Keane, 329 F.3d 290, 294-95 (2d Cir. 2003) (quoting Dorsey v.

Kelly,     112   F.3d   50,    52    (2d    Cir.   1997)).       “Specifically,

[petitioner]     must   have   set    forth   in   state     court   all    of   the

essential factual allegations asserted in his federal petition; if

material factual allegations were omitted, the state court has not




                                       16
had a fair opportunity to rule on the claim.”     Daye v. Att’y Gen.

of N.Y., 696 F.2d 186, 191-92 (2d Cir. 1982) (collecting cases).

           In addition, a federal court will not review a habeas

petition if a petitioner’s claims were decided at the state level

on “independent and adequate” state procedural grounds.     Coleman

v. Thompson, 501 U.S. 722, 731-32, 111 S. Ct. 2546, 2555, 115 L.

Ed. 2d 640 (1991).   This procedural bar applies even if the state

court addressed the merits in the alternative but decided the claim

on independent procedural grounds.     Velasquez v. Leonardo, 898

F.2d 7, 9 (2d Cir. 1990).

           To obtain review of procedurally barred claims, a state

prisoner must show either (1) “cause for the default and actual

prejudice as a result” or (2) actual innocence.    Coleman, 501 U.S.

at 750, 111 S. Ct. at 2565.

II.   Application

           In the instant Petition, Petitioner renews the arguments

made in his direct appeal, specifically that: (1) the prosecution

failed to disprove the justification defense beyond a reasonable

doubt (“Justification Defense Claim”); (2) the trial court erred

by failing to provide a jury charge for manslaughter in the second

degree as a lesser included offense (“Lesser Included Defense

Claim”); (3) the trial court’s issuance of a missing witness charge

was in error (“Missing Witness Charge Claim”); (4) Petitioner was

entitled to a hearing based on allegations of juror misconduct

                                17
(“Juror Misconduct Claim”); and (5) the imposed sentence was harsh

and excessive (“Sentence Claim”). (See Pet., D.E. 1, at ECF pp. 5-

17.)    The Court proceeds to address each of the claims in turn.

              The Court acknowledges that pro se submissions, like

those from Petitioner, require flexible construction, and so the

Court must interpret them “‘to raise the strongest arguments that

they suggest.’”            Kirkland v. Cablevision Sys., 760 F.3d 223, 224

(2d Cir. 2014) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d

Cir. 1994)).          But this leeway does not excuse Petitioner “‘from

compl[ying] with relevant rules of procedural and substantive

law,’” Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983) (quoting

Birl v. Estelle, 660 F.2d 592, 593 (5th Cir. 1981)), as he “bears

the burden of proving by a preponderance of the evidence that his

constitutional rights have been violated” Jones v. Vacco, 126 F.3d

408, 415 (2d Cir. 1997).

       A.    Justification Defense Claim

              Petitioner contends that he is entitled to habeas relief

as the prosecution failed to disprove his justification defense

claim   beyond        a    reasonable    doubt,      stating   that   “[t]he   jury’s

acquittal of [s]econd degree murder and instead convicting the

[P]etitioner of a lesser included offense of manslaughter in the

first       degree,       suggested     at   least    a   partial     acceptance   of

[P]etitioner’s testimony that he acted in self-defense.”                    (Pet. at

ECF p. 5.)      This claim was raised on direct appeal and rejected on

                                             18
the merits by the Appellate Division, which stated that “[v]iewing

the evidence in the light most favorable to the prosecution, we

find that it was legally sufficient to disprove the [Petitioner’s]

justification defense beyond a reasonable doubt.”       Ortiz, 151

A.D.3d at 755 (citations omitted).    As this claim was denied on

the merits, the Court applies AEDPA deference and finds that the

state court’s ruling was not contrary to, or an unreasonable

application of, clearly established federal law.

          When a Petitioner claims that there was insufficient

evidence to support a conviction, the Court considers whether there

was “sufficient evidence to justify a rational trier of the facts

to find guilt beyond a reasonable doubt.”    Jackson v. Virginia,

443 U.S. 307, 313, 99 S. Ct. 2781, 2785, 61 L. Ed. 2d 560 (1979).

“This standard applies with equal force to the sufficiency of proof

as to a defense, such as justification . . . which the prosecution

is required to disprove beyond a reasonable doubt.”     Ledesma v.

Cunningham, No. 03-CV-6322, 2004 WL 1775677, at *11 (S.D.N.Y.

Aug. 10, 2004) (Report and Recommendation) (internal quotation

marks and citation omitted); see also Morales v. Jones, No. 86-

CV-7799, 1988 WL 90379, at *2 (S.D.N.Y. Jul. 26, 1988).       “[A]

challenge to the sufficiency of the evidence presents the question

‘whether, after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt.’”

                                19
Dixon v. Miller, 293 F.3d 74, 81 (2d Cir. 2002) (quoting Jackson,

443 U.S. at 307, 99 S. Ct. at 2783 (emphasis in original)).

Moreover, “[a] defendant challenging a conviction on sufficiency

grounds bears a heavy burden” and “[t]he reviewing court must

consider      the    evidence      in   the     light   most    favorable       to     the

government, crediting every inference that the jury might have

drawn in favor of the government.”               United States v. Hernandez, 85

F.3d 1023, 1030 (2d Cir. 1996).

              To    evaluate      the   sufficiency     of     the    evidence,      “[a]

federal court must look to state law to determine the elements of

the crime.”         Quartararo v. Hanslmaier, 186 F.3d 91, 97 (2d Cir.

1999).     Petitioner’s sufficiency claim is entirely focused on his

justification defense.             Under New York law, in pertinent part,

“[a] person may not use deadly physical force upon another person

. . . unless: (a) [t]he actor reasonably believes that such other

person is using or about to use deadly physical force.                          Even in

such case, however, the actor may not use deadly physical force if

he or she knows that with complete personal safety, to oneself and

others   he    or     she   may    avoid      the   necessity        of   so   doing    by

retreating.”        N.Y. PENAL LAW § 35.15(2)(a).            Viewing the facts in

the light most favorable to the state, the Court finds that based

on the evidence in the underlying record, a rational trier of fact

could have certainly rejected Petitioner’s justification defense

and found guilt beyond a reasonable doubt.                The evidence presented

                                           20
at trial demonstrated that Petitioner, while armed, approached

Baccus while he was seated in a car. (Tr. 1099:7-1100:14; 1294:11-

1294:17;     2298:12-2303:20.)               Though    Petitioner          maintains          that

Baccus     threatened    to     kill    him     and    pointed     a       firearm       in    his

direction,     this     claim     was        contradicted    at        trial     by       other

eyewitness’s accounts of events.                   (Tr. 1099:7-1102:23; 1294:11-

1296:21;     2298:12-2303:20.)                As      discussed        above,    the          two

eyewitnesses who testified both stated they never saw Baccus with

anything in his hands prior to the shooting and never heard Baccus

make any threats to Petitioner.                    (Tr. 1102:11-1102:23; 1296:19-

1296:21.)     In addition, when law enforcement arrived at the scene,

they did not recover a firearm near or inside Baccus’ car.                                    (Tr.

999:7-999:12.)        Accordingly, though Petitioner argues otherwise,

there was sufficient evidence presented at trial to contradict

Petitioner’s version of events and to support the jury’s rejection

of Petitioner’s justification defense.

             Further, to the extent that Petitioner is attempting to

challenge the weight of the evidence presented at trial, a weight

of   the   evidence     claim    is     not    cognizable     in       a    habeas       corpus

proceeding, as it is purely a state law claim.                              See Correa v.

Duncan, 172 F. Supp. 2d 378, 381 (E.D.N.Y. 2001) (“A ‘weight of

the evidence’ argument is a pure state law claim grounded in New

York     Criminal     Procedure        Law     §    470.15(5),     whereas           a    legal

sufficiency claim is based on federal due process principles.”);

                                              21
see also Lewis v. Jeffers, 497 U.S. 764, 780, 110 S. Ct. 3092,

3102, 111 L. Ed. 2d 6062 (1990) (“[F]ederal habeas corpus relief

does not lie for errors of state law . . . .”).   Accordingly, this

claim is not reviewable.

            In sum, upon review of the underlying record in its

entirety, the Court finds that Petitioner did not meet his burden

and show that there was insufficient evidence to disprove his

justification defense and the Court rejects this claim.

     B.   Lesser Included Offense Claim

            Petitioner claims that he was “entitled to a charge of

manslaughter in the second degree as a lesser included offense.”

(See Pet. at 7.)     The Appellate Division rejected this claim,

finding that the trial court “properly refused to instruct the

jury with respect to manslaughter in the second degree as a lesser-

included offense of intentional murder,” and emphasizing that

“[t]here was no reasonable view of the evidence which would support

a finding that the defendant fired nine shots into the unarmed

victim’s head without, at least, the intent to cause serious

physical injury.”    Ortiz, 151 A.D.3d at 755 (internal citations

omitted).   Applying AEDPA’s deferential standard, the Court finds

that the Appellate Division’s determination was not contrary to,

nor was it an unreasonable application of, clearly established

federal law.



                                 22
            First, the Court notes that in Beck v. Alabama, the

Supreme Court held that a trial court must present instructions on

lesser-included offenses to the jury if warranted by the evidence

in capital cases.      See Beck v. Alabama, 447 U.S. 625, 637-38, 100

S. Ct. 2382, 65 L. Ed. 2d 392 (1980).                         However, “neither the

Supreme Court nor the Second Circuit has decided whether the

failure    to   instruct    the      jury    on    lesser-included       offenses    in

noncapital cases is a constitutional issue that may be considered

on a habeas petition.”            Sostre v. Lee, No. 11-CV-3439, 2013 WL

3756474, at *6 (E.D.N.Y. Jul. 15, 2013) (citing to Beck, 447 U.S.

at 637-38, 100 S. Ct. 2382.)                 Further, it is established that

“habeas    corpus   cannot      be    used       as   a   vehicle   to    create    new

constitutional rules of criminal procedure.”                    Teague v. Lane, 489

U.S. 288, 316, 109 S. Ct. 1060, 1078, 103 L. Ed 2d 334 (1989).

The Second Circuit has found that “a decision interpreting the

Constitution to require the submission of instructions on lesser-

included    offenses       in   non-capital           cases     would    involve    the

announcement of a new constitutional rule” and as such, these

claims are precluded in a habeas corpus proceeding.                      Sostre, 2013

WL 3756474 at *6 (citing Jones v. Hoffman, 86 F.3d 46, 48 (2d Cir.

1996)); see also Bien v. Smith, 546 F. Supp. 2d 26, 43 (E.D.N.Y.

2008) (stating that “in this circuit, habeas review of a state

trial court’s failure to instruct on lesser included offenses in

noncapital cases is precluded.”)                  Therefore, as this is a non-

                                            23
capital   case,      the    trial   court’s   refusal       to   provide    a   jury

instruction as to a lesser-included offense is precluded from

habeas review.

            Assuming, arguendo, that this was a proper claim under

AEDPA, the trial court’s refusal to include the jury instruction

for manslaughter in the second degree was not error.                  Generally,

“[a] trial judge must charge the jury on lesser included offenses

when (1) it is theoretically impossible to commit the greater crime

without committing the lesser and (2) a reasonable view of the

evidence would permit the jury to find that the defendant had

committed the lesser, but not the greater, offense.” Rice v. Hoke,

846 F.2d 160, 165 (2d Cir. 1988) (citations omitted).                  According

to New York state law, “[a] person is guilty of murder in the

second degree when: [w]ith intent to cause the death of another

person, he causes the death of such person.”                       N.Y. PENAL LAW

§ 125.25(1).        This provision of the New York Penal Law requires a

defendant      to     act    intentionally,         and:    “[a]    person      acts

intentionally with respect to a result or to conduct described by

a statute defining an offense when his conscious objective is to

cause such result or to engage in such conduct.”                   N.Y. PENAL LAW

§ 15.05(1).         Petitioner      claims   that    he    was   entitled    to   an

instruction for manslaughter in the second degree as a lesser-

included offense, which states that “[a] person is guilty of

manslaughter in the second degree when: [h]e recklessly causes the

                                        24
death of another person.”           N.Y. PENAL LAW § 125.15(1).        Manslaughter

in the second degree requires a reckless mental state and “[a]

person     acts    recklessly       with   respect    to    a   result       or    to    a

circumstance described by a statute defining an offense when he is

aware     of      and    consciously       disregards       a   substantial             and

unjustifiable         risk   that   such   result    will   occur     or    that     such

circumstance exists.”          N.Y. PENAL LAW § 15.05(3).       Considering these

state law definitions and the evidence presented during the trial,

this Court determines that the Appellate Division’s finding that

there is no reasonable view of the evidence in this case that

supports       that     Petitioner    acted     recklessly,      as        opposed      to

intentionally, when he shot Baccus nine times in the head from

close range is reasonable.           Thus, this claim is denied.

     C.    Missing Witness Charge Claim

               Petitioner next argues that he is entitled to habeas

relief because the trial court improperly issued a missing witness

charge based on defense counsel not calling Petitioner’s brother

to testify, or, in the alternative, the trial court should have

submitted the issue of “availability” in relation to this witness

to the jury.      (See Pet. at ECF pp. 9-10.)          This argument was raised

on Petitioner’s direct appeal and the Appellate Division found

that the trial court “providently exercised its discretion in

granting the People’s motion for a missing witness charge.” Ortiz,

151 A.D.3d at 755.

                                           25
             Generally, improper jury instructions only violate due

process if they “fail[ ] to give effect to [the] requirement” that

the Government must prove every element of a charged offense beyond

a reasonable doubt.          See Middleton v. McNeil, 541 U.S. 433, 437,

124 S. Ct. 1830, 1832, 158 L. Ed. 2d 701 (2004) (per curiam).                      “[A]

state prisoner making a claim of improper jury instructions faces

a substantial burden.”         DelValle v. Armstrong, 306 F.3d 1197, 1200

(2d Cir. 2002).      A petitioner must demonstrate that “‘the ailing

instruction    by   itself     so   infected     the      entire   trial    that    the

resulting conviction violat[ed] due process,’ not merely [that]

‘the instruction is undesirable, erroneous, or even universally

condemned.’”    Id. at 1200-01 (quoting Henderson v. Kibbe, 431 U.S.

145, 154, 97 S. Ct. 1730, 1737, 52 L. Ed. 2d 203 (1977)).                      Thus,

“not every ambiguity, inconsistency, or deficiency in a jury

instruction    rises    to    the   level   of   a     due   process   violation.”

Middleton, 541 U.S. at 437, 124 S. Ct. at 1832.                            Generally,

“[w]hether a missing witness charge should be given lies in the

sound discretion of the trial court.”             Reid v. Senkowski, 961 F.2d

374, 377 (2d Cir. 1992) (internal quotation marks and citations

omitted).

             Under New York state law, to obtain a missing witness

charge “it must be shown that the uncalled witness is knowledgeable

about a material issue upon which evidence is already in the case;

that   the    witness    would      naturally        be    expected    to    provide

                                       26
noncumulative testimony favorable to the party who has not called

him, and that the witness is available to such party.”           People v.

Kitching, 78 N.Y.2d 532, 536, 583 N.E.2d 944, 945-46, 577 N.Y.S.2d

231 (1991) (internal quotation marks and citation omitted).              In

other words, “[a] missing witness charge is appropriate if it is

shown that the party against whom the charge is given had the

ability to locate and produce the witness and there was such a

relationship, in legal status or on the facts, as to make it

natural to expect the party to have called the witness to testify

in his favor.”     People v. Keen, 94 N.Y.2d 533, 539, 728 N.E.2d

979,   707   N.Y.S.2d   380    (2000)    (internal   quotation   marks   and

citations omitted).      Further, “[i]n order to defeat the request

for a missing witness charge, the opposing party must demonstrate

that the witness is not knowledgeable about the issue, that the

issue is not material or relevant, that the testimony from the

missing witness would be merely cumulative to other evidence, that

the witness is not available or that the witness is not under the

party’s control such that the witness would be expected to testify

in the party’s favor.”        Id.

             It is clear that Petitioner’s brother was an uncalled

witness at trial and would be knowledgeable about the justification

defense in this case.          According to the evidence presented at

trial, particularly during Petitioner’s own testimony, it was

established that Petitioner’s brother was standing directly behind

                                        27
him during the shooting, thus it is reasonable to find that he

would be able to testify about whether he was able to view Baccus

pointing a firearm at Petitioner prior to Petitioner shooting

Baccus.    (Tr. 2291:20-2300:2.)      In addition, the two have a close

familial    relationship   and   it    is    reasonable   to    expect   that

Petitioner’s brother would testify in his favor.               (Tr. 2248:14-

2248:16.)    The trial court did not abuse its discretion in giving

the charge.

            Even if the missing witness charge was delivered in

error, such error was harmless.             In Brecht v. Abrahamson, the

Supreme Court found that “the standard for determining whether a

conviction must be set aside because of federal constitutional

error” is whether the error “‘had a substantial and injurious

effect or influence in determining the jury’s verdict.’”             Brecht,

507 U.S. 619, 622-23, 113 S. Ct. 1710, 1713-14, 123 L. Ed. 2d 353

(1993) (quoting Kotteakos v. United States, 328 U.S. 750, 776, 66

S. Ct. 1239, 1253, 90 L. Ed. 1557 (1946)).           As discussed above,

eyewitnesses testified that Petitioner shot Baccus multiple times

while Baccus was seated in a car, but no eyewitness testified that

they heard Baccus threaten Petitioner’s life or saw him possess a

firearm during the incident.     Petitioner admitted to the shooting

of Baccus, maintaining that he did so because he was threatened

and a firearm was pointed at him, but no firearm was recovered

from the vehicle or from Baccus’ person.         Considering the evidence

                                      28
in   its   totality,   even   if   providing   a   missing   witness   charge

regarding Petitioner’s brother was error, the Court does not find

that it prejudiced Petitioner or had an effect on the jury’s

verdict due to the amount of evidence presented during trial.

      D.   Juror Misconduct Claim

            Petitioner further claims that he is entitled to habeas

relief because of allegations of juror misconduct and because the

trial court erred by declining to hold a hearing regarding the

alleged misconduct.        (See Pet. at ECF p. 11.)           Specifically,

Petitioner argues that:

            Throughout the case, the Court repeatedly
            instructed the jury not to discuss the case
            amongst themselves until after all the
            evidence was in, and even then not until
            instructed to do so by the Court.     However,
            those instructions were ignored.     After the
            jury had rendered its verdict, Juror Perkins
            and Juror McCauley provided sworn affidavits
            indicating that certain named jurors had
            engaged    in    pervasive    pre-deliberation
            discussions about the facts of the case on a
            daily basis; and that the foreperson had tried
            to discourage them from talking about the case
            but ultimately gave up trying to stop them. .
            . . We submit that the trial court’s failure
            to hold a hearing to determine precisely what
            was said amongst the jurors during their daily
            pre-deliberation discussions, was reversible
            error because as the Court had stated, ‘. . .
            Neither   juror   said  that   the   pre-trial
            discussions would have changed the jurors’
            vote(s).’   By it[ ]s very nature, the above
            statement by the court, presupposes the jurors
            had reached a determination of guilt.

(Pet. at 11-13.)       This argument was first presented in the motion


                                      29
to set aside the verdict and based largely on juror affidavits.

The claims were denied in their entirety by the trial court.                  The

court found that “[n]either juror claims that her verdict, or any

other juror’s [verdict] was the result of coercion or intimidation;

nor does either juror express any doubt in the soundness of her

own determination that the defendant was, in fact, guilty of

manslaughter and weapons possession.”                 (Court Order Denying Mot.

to Set Aside Verdict at 46.)

             As previously discussed, the Perkins Affidavit expressed

concern regarding the manner in which the jurors criticized the

defense attorney, mentioning that jurors insulted how the defense

attorney spoke, dressed, and his method of cross-examination. (See

Perkins Aff. at 20-21.)               The trial court characterized these

statements as “distasteful” but found they did not rise to the

level of juror misconduct, stating “[i]t would be simply naïve to

think   that    some   jurors    do    not    make    comments,   even   tasteless

comments, about attorneys--how they dress, how they talk, how they

conduct themselves and how they examine witnesses.                 Such comments

do not lead to a logical syllogism that the juror is biased against

the party the attorney represents.”                (See Court Order Denying Mot.

to Set Aside Verdict at ECF pp. 48-50.)                       Also, the Perkins

Affidavit stated that one of the jurors had technical expertise

and   made     attempts   to    zoom    in    on     video   surveillance   during

deliberations, against the instructions of the trial judge, but

                                         30
ultimately was unsuccessful in zooming in on the video.                   (Perkins

Aff. ¶ 9.)       The trial court rejected this claim, finding that “[a]

failed attempt to engage the zoom function, if true, is hardly a

basis for vacation of the verdict.”               (Court Order Denying Mot. to

Set Aside Verdict at ECF p. 58 (emphasis in original).)

             The McCauley Affidavit stated that one of the alternate

jurors made a statement prior to deliberations that Petitioner

must be found guilty because he should never have had the gun in

his possession.       (McCauley Aff. at ECF p. 12.)             The trial court

rejected this, stating that “[t]he defendant’s contention that

such purported comment affected the fairness of his trial is

meritless.       Initially, Ms. McCauley’s affidavit does not allege

that this comment led to any discussion; more importantly, she

does not allege that it had any effect on her verdict or the

verdict of any other jur[or]; and the alternate juror who allegedly

made the comment did not ultimately deliberate.”                    (Court Order

Denying Mot. to Set Aside Verdict at ECF p. 56.)               In addition, one

of the jurors was quoted in the press indicating that during

deliberations,       the    jurors   engaged      in   a   re-enactment    of   the

shooting.     (See Newsday Articles at ECF pp. 23-25.)                 The trial

court reviewed this contention and found that such a re-enactment

was not improper.          (Court Order Denying Mot. to Set Aside Verdict

at   ECF   pp.    54-56.)       Further,    the    trial    court   rejected    the

statements in the McCauley Affidavit that as some of the jurors

                                       31
were referred to as “team prosecution” that it established juror

misconduct.    (Court Order Denying Mot. to Set Aside Verdict at ECF

p. 57.)

          Primarily,         the    juror   affidavits      focused      heavily    on

allegations    of    premature       deliberations.         In   particular,       the

Perkins Affidavit stated that “[o]ne of the things that struck me

was that very early on in the trial a number of the jurors would

come straight out of the court room right after we finished

listening to testimony and come into the hallway even before we

got into the jury room and started discussing the case and making

comments about the defense attorneys.”              (Perkins Aff. ¶ 4.)

          The       trial    court    reviewed      the    claims   of    premature

deliberations and found them to be “conclusory and devoid of any

factual support” and that “even if true, do not raise a cognizable

legal issue.”       (Court Order Denying Mot. to Set Aside Verdict at

ECF pp. 51-53.)

          Following         the    rejection   of   these    claims,      on   direct

appeal Petitioner argued that he should have been granted a hearing

regarding his claims of juror misconduct.                 The Appellate Division

found that the court “properly denied” the motion to set aside the

verdict “without a hearing . . . based upon juror misconduct.”

Ortiz, 151 A.D.3d at 755, 57 N.Y.S.3d at 185.

          As    a     threshold      matter,   the     Court     notes    that     the

Government argues that this claim is procedurally barred, as

                                         32
Petitioner     included     this   claim    in   his   direct    appeal   to    the

Appellate Division but did not name this claim in his application

for leave to appeal to the New York State Court of Appeals.                    (See

Gov’t. Br., D.E. 10, at 46-52.)         The Court finds that by presenting

the other claims to the Court of Appeals, but omitting this claim,

Petitioner abandoned this claim.            See Galdamez v. Keane, 394 F.3d

68, 74 (2d Cir. 2005); see also Grey v. Hoke, 933 F.2d 117, 120

(2d Cir. 1991) (“The fair import of petitioner’s submission to the

Court of Appeals, consisting of his brief to the Appellate Division

that raised three claims and a letter to the Court of Appeals

arguing   only   one   of    them,    was   that   the   other    two   had    been

abandoned.”)     Here, Petitioner did not fairly present this claim

to the appropriate state courts “in order to give the State the

‘opportunity to pass upon and correct’ alleged violations of its

prisoners’ federal rights.”          Duncan v. Henry, 513 U.S. 364, 365,

115 S. Ct. 887, 888, 130 L. Ed. 2d 865 (quoting Picard, 404 U.S.

at 275, 92 S. Ct. at 512).         However, Petitioner no longer has state

court remedies available, as he has already proceeded through the

direct appeal process, thus this claim is procedurally defaulted.

See Moss v. New York, No. 10-CV-5840, 2014 WL 585928, at *9

(E.D.N.Y. Feb. 12, 2014).            To overcome this, a petitioner must

“demonstrate cause for the default and actual prejudice as a result

of the alleged violation of federal law, or demonstrate that

failure   to   consider     the    claims   will   result   in   a   fundamental

                                       33
miscarriage of justice.”         Coleman, 501 U.S. at 750, 111 S. Ct. at

2565.    Petitioner has not provided a justification for his failure

to properly raise this claim in his application to the New York

State Court of Appeals, nor has Petitioner demonstrated that

denying habeas relief would result in a miscarriage of justice.

Accordingly, this claim is procedurally barred.                   Nonetheless, the

Court proceeds to address the substance of this claim and concludes

that it does not provide a basis for habeas relief.

                “As a general matter, courts are hesitant to impeach a

jury verdict based on post-conviction juror affidavits unless an

external influence prejudiced the defendant.”                    South v. Lee, No.

13-CV-7261, 2017 WL 4857588, at *10 (S.D.N.Y. Oct. 25, 2017). “A

criminal defendant challenging the impartiality of his jury panel

has   the   burden      of   proving   prejudice.       In       order   words,    the

petitioner must show the actual existence of such an opinion in

the mind of the juror as will raise the presumption of partiality.”

Black v. Graham, No. 11-CV-1495, 2014 WL 496878, at *6 (S.D.N.Y.

Feb. 4, 2014) (internal quotation marks and citation omitted).

The Court acknowledges that when a trial court “instructs a jury

to    refrain    from    premature     deliberation    .     .    .   and   the   jury

nonetheless discusses the case before the close of trial, that

premature       deliberation    may    constitute     juror      misconduct”      that

deprives a defendant of a fair trial.               United States v. Cox, 324

F.3d 77, 86 (2d Cir. 2003).               However, “[t]he trial court is

                                         34
afforded broad flexibility in such matters, ‘especially when the

alleged prejudice results from statements made by the jurors

themselves,     and   not   from   media     publicity    or   other      outside

influences.’” Jamison v. Girdich, No. 03-CV-4826, 2005 WL 2338660,

at *7 (S.D.N.Y. Sept. 26, 2005) (quoting Cox, 324 F.3d at 86)).

           In the instant matter, the trial court judge considered

the juror affidavits accompanying Petitioner’s motion to set aside

the verdict and rejected all of Petitioner’s claims.                The Court,

applying the deferential standard of AEDPA, finds that the state

court’s   determination     that    the     information    provided       in   the

affidavits failed to rise to the level of juror misconduct that

compromised Petitioner’s right to a fair trial, and agrees that

the assertions made in the affidavits were vague and speculative.

           Regarding evidentiary hearings in this context, it is

well-settled that “[a] trial court is required to conduct a post-

verdict evidentiary hearing on the issue of juror misconduct only

when ‘there is clear, strong, substantial and incontrovertible

evidence . . . that a specific, nonspeculative impropriety has

occurred which could have prejudiced the trial of a defendant.’”

Williams v. Artus, 691 F. Supp. 2d 515, 526 (S.D.N.Y. 2010)

(quoting United States v. Sun Myung Moon, 718 F.2d 1210, 1234 (2d

Cir. 1983) (ellipsis in original). In addition, “[t]he trial judge

is   accorded    broad   discretion    in    treating     charges    of    juror

misconduct.”     United States v. Sattar, 395 F. Supp. 2d 66, 73

                                      35
(S.D.N.Y. 2005) (citing Wheel v. Robinson, 34 F.3d 60, 65 (2d Cir.

1994)).    Accordingly, given the state court’s discretion in terms

of whether to grant such a hearing, the Court finds that the state

court’s determination not to hold an evidentiary hearing was not

contrary to, or an unreasonable application of federal law.

      E.   Sentence Claim

            Petitioner argues that he is entitled to habeas relief

as his sentence is harsh and excessive, stating that “he shouldn’t

be penalized for exercising his right to go to trial and that his

sentence should be reduced considering the circumstances of this

case to time served.”       (See Pet. at ECF p. 17.)           This claim was

raised in Petitioner’s direct appeal and the Appellate Division

found that his consecutive terms of twenty-five years and ten years

of   imprisonment   was   excessive,    stating   that    “as    a   matter   of

discretion in the interest of justice . . . the sentences imposed

shall run concurrently with each other.”            Ortiz, 151 A.D.3d at

755, 57 N.Y.S.3d at 184.

            It is well settled that “[n]o federal constitutional

issue is presented where, as here, the sentence is within the range

prescribed by state law.”     White v. Keane, 969 F.2d 1381, 1383 (2d

Cir. 1992); McCalvin v. Senkowski, 160 F. Supp. 2d 586, 589

(S.D.N.Y.   2001)   (“Sentencing   decisions      are    not    cognizable    on

habeas corpus review unless the sentence imposed falls outside the

range prescribed by law.”); Alfini v. Lord, 245 F. Supp. 2d 493,

                                   36
502 (E.D.N.Y. 2003) (“It is well settled that an excessive sentence

claim may not be raised as grounds for habeas corpus relief if the

sentence is within the range prescribed by state law.” (collecting

cases)).   According to the New York State Penal Law at the time of

conviction, the maximum sentence permitted for a conviction for

Manslaughter in the First Degree, a Class “B” Violent Felony, was

twenty-five years of imprisonment, and for a conviction of Criminal

Possession of a Weapons in the Second Degree, a Class “C” Violent

Felony, was fifteen years of imprisonment.              See N.Y. PENAL LAW

§§ 120.20(1),    70.02(1)(a),    265.03,        70.02(1)(b).     Therefore,

Petitioner’s    adjusted   sentence      of    twenty-five   years   for   the

manslaughter conviction running concurrent with ten years for the

weapons conviction falls within what was permitted by the New York

State Penal Law.   The Appellate Division exercised its interest of

justice authority and modified.               Accordingly, as Petitioner’s

sentence does not exceed what is permitted by state law, there is

no federal question for habeas review.

                                CONCLUSION

           Petitioner’s writ of habeas corpus (D.E. 1) is DENIED.

The Court declines to issue a certificate of appealability because

the Petitioner has not made a substantial showing that he was

denied a constitutional right.        See 28 U.S.C. § 2253(c)(2).          The

Court also certifies that any appeal of this Order would not be

taken in good faith, and thus his in forma pauperis status is

                                    37
denied for the purposes of any appeal.      Coppedge v. United States,

369 U.S. 438, 444-45, 82 S. Ct. 917, 921, 8 L. Ed. 2d 21 (1962).

The Clerk of the Court is respectfully directed to CLOSE this case

and mail a copy of this Order to Petitioner.




                                        SO ORDERED.



                                        /s/ JOANNA SEYBERT______
                                        Joanna Seybert, U.S.D.J.

Dated:   August   23 , 2019
         Central Islip, New York




                                   38
